
	

113 HR 2362 IH: Transportation for Heroes Act of 2013
U.S. House of Representatives
2013-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2362
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2013
			Mr. Al Green of Texas
			 (for himself and Mr. Thompson of
			 Mississippi) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 49, United States Code, with respect to
		  urbanized area formula grants, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation for Heroes Act of
			 2013.
		2.Urbanized area
			 formula grantsSection
			 5307(c)(1)(D) of title 49, United States Code, is amended—
			(1)in clause (ii) by
			 striking and at the end;
			(2)in clause (iii) by
			 inserting and after the semicolon at the end; and
			(3)by adding at the
			 end the following:
				
					(iv)veteran (as such term is defined in section
				101 of title
				38);
					.
			
